Citation Nr: 1801890	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1969 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Houston, Texas, Regional Office (RO). In June 2017 the Board remanded the appeal for additional development. As discussed below, the RO is not in substantial compliance with the Board's directives on remand. Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has filed a notice of disagreement to a November 2016 rating decision denying service connection for posttraumatic stress disorder (PTSD) and requested review by a Decision Review Officer (DRO). In response, the RO issued an SOC in August 2017. No substantive appeal (VA form 9) is of record.
 
In June 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure substantial compliance with the Board's prior remand. 

In June 2017, the Board remanded the issue on appeal to obtain a new medical opinion which has not been completed by the RO. The Veteran's induction examination indicates he entered service with hearing loss in his right ear. Upon service separation the Veteran's audiological examination apparently was recorded in 1dB increments instead of the usual 5dB increments. The August 2010 VA audiologist indicated that the separation examination was unreliable for this reason. The Board cannot by law evaluate medical evidence without competent opinion. 

The case is REMANDED for the following action:

1. Return the file to the VA examiner who conducted the August 2010 VA audiological examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. 

If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of any identified bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:
	
a. Identify whether the Veteran currently has hearing loss for VA purposes, as identified in 38 C.F.R. § 3.385, or whether he had such hearing loss at any point during the course of this appeal.

b. Provide an opinion as to whether any identified hearing loss had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

c. Convert the 1dB audiological examination numbers on the separation exam to a standard format. If it is not possible to provide a conversion, please provide an explanation regarding potential means of interpretation for the non-standard audiological examination; also provide a statement regarding the likely degree of hearing loss due to the Veteran's in-service noise exposure, and his induction examination showing hearing loss at service entrance.

The examiner's attention is drawn to the following:

*August 1969 service induction examination that includes an audiological examination which appears to show hearing loss in the right ear at service entrance. (VBMS Document: 07/12/1971 STR - Medical)

*Separation examination with 1dB audiometer readings which needs to be interpreted or converted to a useable format. (VBMS Document: 07/12/1971 STR - Medical)

*August 2010 VA audiological examination that declines to use the audiological readings from the Veteran's service separation examination. (VBMS Document: 08/05/2010 VA Examination)

*June 2016 Board hearing testimony in which the Veteran indicates he was in Vietnam as a company armorer and fired small arms on a regular basis without hearing protection. (VBMS Document: 07/22/2016 Hearing Testimony)

*June 2016 lay statement from the Veteran's brother-in-law stating the Veteran had hearing loss in 1974, and his hearing had declined since that time. (VBMS Document: 06/15/2016 VA 21-4138 Statement In Support of Claim)

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


